816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen Fenell LASSITER, Plaintiff-Appellant,v.Roland LEARY;  J.E.  Flamon;  K.  Ferrell, Defendants-Appellees.
No. 86-6794.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 25, 1987.Decided April 13, 1987.

Before HALL, ERVIN and CHAPMAN, Circuit Judges.
Allen Fenell Lassiter, appellant pro se.
Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, for appellees.
PER CURIAM:


1
Allen Fenell Lassiter appeals from the district court's entry of summary judgment in his 42 U.S.C. Sec.l983 suit.  The district court entered its summary judgment order after a de novo review of the record in light of Lassiter's objections to the magistrate's findings and recommendation.  We affirm.


2
The magistrate's recommendation suggested dismissing Lassiter's conditions of confinement and inadequate medical treatment claims for failing to allege any injury.  Lassiter objected to the magistrate's finding that Lassiter had not alleged injuries from the claimed inadequacies in his medical treatment.  We agree with Lassiter that, viewed under the liberal construction afforded pleadings filed by pro se prisoners, see Haines v. Kerner, 404 U.S. 519 (1972), his submissions did adequately allege an injury from his claimed denial of medical treatment.


3
We nonetheless agree with the district court that even finding an allegation of injury does not save Lassiter's claim from summary judgment.  Accepting Lassiter's allegations as true, and accepting that Lassiter has alleged an injury, Lassiter has still not stated a claim of "deliberate indifference to [a] serious medical need[ ] ... [which] constitutes the 'unnecessary and wanton infliction of pain.' "    Estelle v. Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976) (joint opinion of Stewart, Powell, and Stevens, JJ.)).  Lassiter made medical complaints, he saw medical personnel about his complaints, and he regularly received his medication.  The district court properly entered summary judgment in favor of defendants.


4
we dispense with oral argument because the facts and legal contentions are adequately developed in the briefs and record and oral argument would not significantly aid the decisional process.


5
AFFIRMED.